McDONALD, Presiding Judge.
The offense is driving a motor vehicle upon a public road while intoxicated; the punishment, a fine of $100.00 and confinement in jail for five (5) days.
In view of our disposition of this case, we shall pretermit a discussion of the facts.
The trial court failed to charge the jury on the law relative to presumption of innocence, after a requested instruction had been sought. Proper objection and exception was taken to the court’s ruling. By its failure, the trial court fell into error.
For a discussion of the principle controlling the charge of the court on the presumption of innocence, see Bennett v. State, Tex.Cr.App., 396 S.W.2d 875, opinion delivered November 24, 1965, and cases there cited. We held in Harris v. State, 150 Tex.Cr.R. 36, 198 S.W.2d 1020, that failure to give requested instruction that every defendant in a criminal case is presumed to be innocent until his guilt is established beyond a reasonable doubt was error.
Upon another trial, a proper charge on the subject should be given.
For the error pointed out, the judgment of the trial court is reversed and the cause remanded.